Title: To James Madison from Albert Gallatin, [ca. 12 July] 1812
From: Gallatin, Albert
To: Madison, James


[ca. 12 July 1812]

Agenda
1.Organise regularly the encampment at Albany by marching there all the recruits, those intended for Niagara excepted
2.Invite offers of volunteers every where, but not giving orders to march (those intended for Niagara excepted) until the number in most places be ascertained, and it be known whether the changes in England will produce immediate peace
The inviting offers as aforesaid through letters to Gen. Dearborn & Pinkney and to several Governors.
Preparatory steps to be taken for the march & supplies of volunteers, so that any part wanted may be ready within one month after issuing the orders to march.
3.Direct immediately a force to Niagara to take the British fort there & co-operate with Gen. Hull. That force to consist of recruits & volunteers from Kentucky, West Pennsylva. & West New York & to amount to 3000 men.

The object of these measures is 1. to take without any delay possession of Canada from Niagara upwards. 2. to prepare for attacking Montreal late in fall or early in winter with the force consisting of all the regulars who can be collected, of the troops which shall have reduced Niagara, and of number of volunteers who, according to the amount of opposing force, may be wanted. 3. to delay immediate attack on Montreal until trial has been made of possibility of immediate peace

4.On return of our frigates, keep them on our coast, which will but protect our commerce and prevent any but properly defensive engagements with enemy.
5.Communicate immediately to British ministry our disposition for peace on following basis. 1. mutual restoration of territory occupied & public vessels taken. 2. repeal of orders of council & definition of blockade as agreed heretofore by them. 3. Restoration of seamen on both sides & abolition of impressments, on condition of restoration of deserters and non-employment of subjects of other nation as heretofore agreed proposed. 4 Mutual promise not to occupy Florida east of Perdido, it being understood that America may acquire it by convention


Armistice as heretofore mentioned
6.Immediate evacuation of E. Florida occupancy being now altogether illegal & calculated as cause or pretence for preventing peace (Holland to Joy)
7.Checking un-necessary expence. This can be done only by Sec. of War & Navy. It appears for that purpose absolutely necessary that they should suspend or discontinue whatever is not actually necessary at this time—regulate themselves the amount & nature of each expence, leaving no general discretion to Generals, Quarter Masters, Commissarys, Agents, &c. to call militia, purchase, or build without special authority for each such act from Department—make no advances beyond what is strictly necessary nor unless accounts of former ones are rendered—limit most strictly the authority to draw on them—systematize as soon as possible every branch of expenditure where it is not yet done—submit to the President all measures of general nature requiring considerable expence.

Queries. 1. Effect of revocation of orders in Council on non-importation.
2. Addit. appn. defence of maritime frontier—also clause intended to forbid transfers.
